NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT LEE ERSKINE,                             No. 21-35621

                Plaintiff-Appellant,            D.C. No. 2:20-cv-02269-JR

 v.
                                                MEMORANDUM*
ALL CORPORATIONS AND
INDIVIDUALS, THAT PARTICIPATE IN
THE MANUFACTURING, SALES, AND
DISTRIBUTION OF ALCOHOL; ALL
STATE, FEDERAL AGENCIES,
INCLUDING GOVERNMENT AGENCIES
THAT REGULATE THE
MANUFACTURE, SALES AND
DISTRIBUTION OF ALCOHOL AND ALL
U.S. DEPARTMENT OF JUSTICE,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert Lee Erskine appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Erskine’s action because Erskine failed

to state any plausible claims for relief. See Neitzke v. Williams, 490 U.S. 319, 327-

28 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007) (“[T]he [PLRA] statute accords judges not only the authority to dismiss

a claim based on an indisputably meritless legal theory, but also the unusual power

to pierce the veil of the complaint;s factual allegations and dismiss those claims

whose factual contentions are clearly baseless.”).

      Erskine’s motions to appoint counsel are denied.

      AFFIRMED.




                                          2                                   21-35621